Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered September 9, 2004. The judgment convicted defendant, upon a jury verdict, of criminal mischief in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon a jury verdict of criminal mischief in the second degree (Penal Law § 145.10). The general motion to dismiss by defendant did not preserve for our review her contention concerning the alleged legal insufficiency of the evidence (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, the evidence is legally sufficient to establish that defendant damaged the vehicle at issue and that the damage to such vehicle exceeded $1,500 (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Also contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally id.). Present—Scudder, J.P., Martoche, Centra and Pine, JJ.